At the 
outset, on behalf of the people and the Government 
of Yemen, I would like to congratulate the President 
of the General Assembly and his brotherly country, 
Uganda, on his election to lead the Assembly at its 
sixty-ninth session. We fully trust that, thanks to his 
able leadership, the work of the Assembly during this 
session will come to a fruitful conclusion, and we wish 
him every success in that endeavour. We would also 
like to express our appreciation for the skilful manner 
in which his predecessor, Mr. John Ashe, led the work 
of the Assembly at its previous session. In addition, I 
would like to welcome the tireless and mighty efforts 
being undertaken by the Secretary-General, Mr. Ban 
Ki-moon, to manage this Organization in accordance 
with the purposes and principles of the Charter of the 
United Nations, which focuses on the maintenance of 
international peace and security. We thank him for 
his commendable and special efforts to support the 
political process in Yemen.

I would like to highlight a happy coincidence. This 
general debate is taking place at a time when Yemen is 
observing the anniversary of its two glorious revolutions 
of September and October. Those events were very 
important occasions for us, and I would like, therefore, 
to congratulate, from this rostrum, the valiant people 
of Yemen and commend them on their resolve and the 
sacrifices that they have made to achieve freedom and 
to put an end to oppression, injustice and despotism. In 
addition, I would commend our people on the efforts 
for change that they have been undertaking wisely and 
patiently for 50 years now.

Since the beginning of 2011, Yemen has taken 
measures to effect change and address the successive 
political and economic crises that arose owing to a lack 
of political prospects. Those crises all but ravaged our 
country and led it to the brink of civil war and chaos. 
They have also had very negative repercussions at the 
political, economic, security and humanitarian levels 
in Yemen. The Yemeni people realized that the best 
way to put an end to those crises was through national 
dialogue.

I would like, therefore, once again to thank all of 
those who provided their support to the people of Yemen 
and to a political settlement of the situation in Yemen, 
in particular through the Gulf Cooperation Council 
(GCC) Initiative and the Implementation Mechanism. 
I would like to thank Saudi Arabia, in particular the 
Custodian of the Two Holy Mosques, King Abdullah Bin 
Abdulaziz Al-Saud. I thank the GCC and its Secretary 
General, Mr. Al Zayani. I would also like to thank the 
Secretary-General of the United Nations and his Special 

Adviser on Yemen, Mr. Benomar. In addition, I thank 
the members of the Security Council for their support 
for the righteous political process in Yemen. I thank 
the League of Arab States, the Organization of Islamic 
Cooperation, the European Union and all the countries 
and international organizations and institutions that 
have supported my country.

In that regard, I would like to mention the 
exceptional and historic visit of the Security Council 
to Sana’a on 27 January 2013. That visit was a strong 
signal of support from the international community to 
Yemen and to its extraordinary peaceful transition of 
power through political dialogue and on the basis of the 
GCC Initiative, the Implementation Mechanism and the 
road map seeking to put an end to the crisis and steer 
Yemen in the safe and right direction. We must also not 
forget the relevant resolutions of the Security Council, 
namely resolutions 2014 (2011), 2051 (2012) and 2140 
(2014). They have lent political weight to the work of 
the United Nations on the political process in Yemen.

Nor should we forget the periodic reports of the 
Special Envoy of the Secretary-General, Mr. Benomar, 
on the progress in the political situation and the 
challenges that Yemen has been facing. Those reports 
have played a very important role, because they have 
sent a message to all political parties in Yemen that are 
trying to stall the political process; it is a message that 
says that we will not let anybody threaten the unity, 
security and stability of Yemen, with all of the resulting 
implications for international peace and security.

I would also like to commend President Abdrabuh 
Mansour Hadi Mansour, who has shown great 
perseverance in rebuilding a new federal Yemen on 
the basis of Yemen’s inclusive National Dialogue 
Conference. Yemen signed the Gulf Initiative for Yemen 
and thereby began the transition process. We were able 
to achieve the goals set for the first stage of transition. 
A Government of National Reconciliation was formed, 
a military affairs committee was established, and early 
presidential elections were organized.

We then began the second stage of the transitional 
process. Among the most important achievements 
of that phase was the National Dialogue Conference, 
which took place on 28 January 2014. In addition, we 
have set up a drafting committee for a constitution. 
That committee is about to submit its first draft of 
the new constitution. After the draft’s adoption, there 
will be a referendum on it. Furthermore, the Supreme 
Commission for Elections and Referendum has created 
an electronic register for the purpose of registering 
voters.

We have made notable progress in the political 
process. However, Yemen still faces great challenges 
that have nearly destroyed the country and are trying 
to bring it back to square one. We would cite, inter alia, 
the many dangerous events that occurred in Yemen as 
a result of the recent political and military escalation 
provoked by the Ansar Allah group, which besieged 
the capital, Sana’a, despite the decision taken by the 
Yemeni people at the inclusive National Dialogue 
Conference no longer to use weapons or violence to 
settle their political differences.

The Government undertook to deal with the issue 
of escalation wisely and patiently, because our nation 
can no longer bear to put up with conflict. Indeed, 
the citizens of Yemen are buckling under the burden 
resulting from successive financial crises. All of our 
people aspire to peace and stability. A great many 
political efforts have been undertaken to end the crisis, 
which led to the signing of the Peace and National 
Partnership Agreement. However, the Ansar Allah 
group chose military means, attacking institutions of 
the State, looting and pillaging them as well as private 
homes.

The militia entered our capital, Sana’a, where 
it remains. The success of the terrorist groups is the 
result of political support and logistical coordination 
provided by members of the former regime. But we 
took a political approach based on conciliation and 
made further political efforts leading to the signing a 
few days ago of a new security annex to the Agreement 
in order to maintain social cohesion, so that our people 
can devote their efforts to the political process and to 
implementing the final stages of a critical turning point 
in our national life.

All political parties in Yemen need to undertake to 
uphold the commitments in the Agreement. In addition, 
the international community needs to continue to 
provide its political support and economic assistance 
to Yemen. We also need for strong and firm positions 
to be taken by the Security Council, condemning all 
parties that seek to undermine the political process. 
The international community has condemned the 
events referred to and has called on the Yemeni parties 
to respect the commitments and pledges made during 
the National Dialogue Conference.



It should be noted that Yemen is also dealing with 
major economic challenges, including a scarcity of 
resources, an increase in unemployment and poverty 
and growing budgetary deficits. In addition, Yemen 
is experiencing a humanitarian crisis that cannot be 
overlooked, because half of our population, namely, 
14.7 million people, need some form of humanitarian 
assistance. Moreover, Yemen is currently hosting 
around a million refugees from countries of the Horn 
of Africa.

We have an annual humanitarian response plan in 
Yemen, but the plan has not mobilized the necessary 
support. The international community knows, however, 
that, if the humanitarian situation worsens further, that 
will have an impact on the political process. In the 
face of the very difficult economic and humanitarian 
context that has nearly destroyed our national economy, 
the Government of national reconciliation took the 
decision to amend the price of oil derivatives, adopted 
a set of austerity measures and fiscal and tax reforms, 
and agreed to provide social security coverage to more 
250,000 people. We have also put the final touches on 
an electronic human-resources management system 
for police and army personnel. We are also working 
progressively in the area of agriculture and fisheries.

Undoubtedly, Yemen expects a great deal from 
its fraternal and friendly neighbouring countries at 
this very difficult time. We need economic support 
commensurate with the challenges that we are facing. 
That support could reduce the costs associated with 
the economic reforms that we will be launching in the 
future.

Yemen has seen an improvement in the security 
situation in our country. We have taken steps to 
restructure our armed forces and police. However, the 
security situation in Yemen is still rather fragile and 
is an obstacle preventing the success of our political 
processes and economic growth. Yemen has been 
affected by the scourge of terrorism, which has spared 
no nationality, sect or religion. That terrorism is not 
only threatening Yemen currently but the region and 
the entire world. We have played a pioneering role in 
striving to thwart a scourge that has embedded itself 
into the lives and traditions of our people and of the 
people of all the countries of our region and the world. 
The number of non-Yemenite elements in those terrorist 
groups is 70 per cent.

The international community needs to tighten its 
ranks to help Yemen to combat the scourge. We need 
support from the international community to combat 
terrorism in the Pacific region and the Arabian Gulf, 
which is a window open to the entire world. We are 
seeking to continue our efforts very actively, and 
we will spare no effort to ensure that our countries 
continue to go in the right direction and to put an end to 
all bastions of terrorism, to polarization and hegemony, 
because all peoples aspire to a safe, stable life, within a 
climate marked by justice and partnership, legality and 
freedom. In order to combat the security challenges, 
we need support from friendly countries as part of 
efforts to combat terrorism. We also need cooperation 
in logistics, training and capacity-building, because 
Yemen’s stability will have a positive impact on the 
region and the entire world.

Despite the challenges that Yemen is facing 
economically and politically and in terms of security, 
we have not been sheltered from the other crises that 
the world is facing. We have closely followed all of the 
suffering the world over, but particularly that of the 
Palestinian people, who have been killed and mutilated, 
with the infrastructure in their country being destroyed 
and new lethal weapons being used to commit new, 
barbarous crimes that have cost the lives of thousands 
of martyrs and caused thousands of injuries.

The international community must therefore 
condemn the war crimes and crimes against humanity 
being committed against innocent civilians. It should 
make the occupying Power resume the peace process 
with the goal of achieving a just, comprehensive and 
lasting peace that respects the decisions of international 
law and the Arab Peace Initiative. We would like to 
reaffirm our full solidarity with the Palestinian people 
in their efforts to see the restoration of the rights that 
have been stolen from them, including their independent 
State, with Jerusalem as its capital.

The ongoing cycle of violence in sisterly Syria is a 
source of concern, since it continues to destabilize and 
damage the entire region. Furthermore, some armed 
terrorist groups are exploiting the serious situation 
there. That is a large-scale challenge that demands 
that we all work together to find solutions, as fast as 
possible, in order to promote the aspirations of the 
Syrian people in peace and stability, while maintaining 
Syria’s unity and territorial integrity.

In Iraq, we are seeing the activities of Daesh, 
which is perpetrating crimes against the population 
irrespective of their religious and ethnic backgrounds. 
That is extremely worrying, because such groups and 


organizations are simply interested in acquiring greater 
power. They have nothing to do with the tolerant Islamic 
religion or the values of the Muslim community as a 
whole, which respects all the rights of others.

The events and conflicts we are seeing around 
the world highlight the challenges facing the United 
Nations. We must work to reform it so that it is able 
to settle conflicts and maintain international peace 
and security. I therefore urge that the Arab States 
be given a permanent seat on the Security Council, 
since the region figures so prominently in the work of 
international peace and security.

The issue of the control of nuclear weapons is 
urgent, since nuclear and other weapons of mass 
destruction are a huge threat to the peace and security 
of the whole world. We therefore deplore the fact that 
the conference on establishing the Middle East as a 
nuclear-weapon-free zone has been repeatedly delayed, 
despite the efforts and flexibility shown by Arab 
countries to convene it. We call on the great Powers to 
assume their responsibility to put pressure on Israel and 
the other parties that are preventing the convening of a 
conference, whereby they are creating obstacles to the 
restoration of peace and security in the Middle East and 
laying the ground for an alarming arms race, which will 
undoubtedly have negative effects.

In conclusion, I would once again like to thank the 
President and the Secretary-General. We hope that the 
work of this session will be successful and will help to 
meet the hopes and aspirations of our peoples to live in 
peace and stability and lead a decent life.
